Citation Nr: 9907554	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-08 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

R.W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied a compensable evaluation for 
chondromalacia of the patella of the right knee.  The 
veteran, who had active service from September 1979 to 
September 1983, appealed that decision.  In July 1998, the 
Board remanded this claim to the RO for another VA 
examination, which has since been completed, and in November 
1998, the RO granted a 10 percent evaluation for 
chondromalacia patella of the right knee.  As this is not the 
highest evaluation available under the schedular criteria, it 
is still a viable issue for appellate consideration by the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's right knee disorder is characterized by 
pain on motion with additional functional impairment due to 
pain during flare-ups.  

2.  The veteran's right knee disorder has not been 
characterized by lateral instability or subluxation during 
the pendency of this claim and most recent examination did 
not result in a diagnosis of arthritis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chondromalacia patella of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.40, 
4.71a, Diagnostic Codes 5019, 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for 
chondromalacia patella of the right knee (right knee 
disorder) is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran, to include providing VA examinations.

In March 1984, the RO granted service connection for the 
veteran's right knee disorder, but found that it was not 
disabling to the degree necessary to warrant a compensable 
evaluation.  The veteran had no further contact with the RO 
on this issue until the time this current claim was received 
in October 1994.  

In July 1994, the veteran sought treatment at the VA medical 
center in Las Vegas, Nevada for complaints of knee pain.  At 
that time she reported that it would give out when 
ambulating.  In August 1994, the veteran's right knee was X-
rayed.  The resulting report did not reveal abnormal 
findings.  

As a result of this claim for an increased rating, the RO 
provided the veteran with a VA examination in December 1994.  
The veteran informed the examiner that since 1989 her right 
knee would buckle under, but she denied motor deficits or 
paresthesia.  She reported that pain had not increased since 
her time in service, but she was unsure if she was simply 
becoming more accustomed to it as opposed to the pain 
worsening.  Objectively, there was no effusion, swelling or 
erythema in the right knee.  Similarly, there was no varus or 
valgus deformity.  Range of motion was described as 35 
degrees to 180 degrees, which the examiner commented, 
mirrored the same range of motion on the left.  Tenderness in 
the patellar on the right was noted with patellar pressure.  
X-rays revealed an inferior patellar osteophyte.  A diagnosis 
of right patellofemoral pain syndrome was made.

As a result of the July 1998 Board remand, the veteran was 
again provided a VA examination, in September 1998.  The 
veteran informed the examiner that she began developing right 
knee pain during training in service, but denied an 
underlying injury or twisting motion that led to the pain.  
More recently, the veteran related intermittent pain, as well 
as difficulty in climbing stairs.  Occasional swelling was 
also reported, but morning stiffness was denied.  The veteran 
indicated that pain was triggered by overactivity.  Finally, 
the veteran stated that she worked as a security officer and 
that she occasionally missed work because of knee pain.

Objectively, the veteran's knee did not display effusion or 
increased warmth, but crepitation was present.  Flexion was 
from zero to 140 degrees without pain, and extension was 
likewise from 140 to zero degrees, with pain present at 90 
degrees to zero degrees.  However, there was no weakened 
movement, excessive fatigability or incoordination on 
movement.  Motor strength was 5/5, and sensation was intact.  
Notably, instability was absent.  Deep tendon reflexes were 
intact.  There was tenderness in the suprapatellar region.  
The veteran was able to walk on her toes and was able to walk 
on her heels.  She had difficulty squatting and could squat 
to about 150 degrees holding on to the table and then slowly 
had to raise herself.  She had difficulty secondary to pain.  
Her gait was described as normal.  X-rays disclosed slight 
narrowing of the medial compartment of the knee joint.  The 
examiner stated that the X-ray report did not reflect 
evidence of arthritis, however.  The examiner concluded that 
the veteran's right knee had no objective evidence of any 
weakened movement, excessive fatigability or incoordination.  
However, he indicated that there was pain on movement with 
extension from 90 to 0 degrees.  He indicated that by 
history, it appeared that pain or painful flare-ups could 
limit the range of motion of the right knee as the veteran 
reportedly had missed work due to this.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  Plate II 
incorporated in 38 C.F.R. § 4.71a notes that normal range of 
motion of the knee is zero degrees of extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II (1998).

As noted in the July 1998 Board remand, a VA General Counsel 
Precedent Opinion provides for multiple ratings for arthritis 
under Diagnostic Code 5003-5010 (for degenerative and 
posttraumatic arthritis, respectively) and Diagnostic Code 
5257 (for subluxation or lateral instability).  VAOPGCPREC 
23-97 (issued July 1, 1997).  That opinion, summarizing case 
and statutory law, held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  In that Opinion, it was 
noted that when a knee disorder is already rated under 
Diagnostic Code 5257, a veteran must also have limitation of 
motion under either Diagnostic Code 5260 or Diagnostic Code 
5261 in order to obtain a separate rating for arthritis.  If 
a claimant does not at least meet the criteria for a zero-
percent rating under either of those codes, then there is no 
additional disability for which a rating may be assigned.

The veteran's right knee disorder has been rated by the RO in 
the most recent, November 1998 rating decision, by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code 5019 (1998), which 
evaluates bursitis.  Analogous ratings are permitted under 
38 C.F.R. § 4.20 (1998).  Diagnostic Code 5019 provides that 
evaluations are to be made based upon limitation of motion of 
the affected parts as degenerative arthritis.  Diagnostic 
Code 5260 provides that flexion of the leg that is limited to 
45 degrees warrants a 10 percent evaluation, while flexion 
limited to 30 degrees warrants a 20 percent evaluation.  
Diagnostic Code 5261 provides that extension of the leg that 
is limited to 10 degrees warrants a 10 percent evaluation, 
while extension that is limited to 15 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 
5261 (1998).

The Board also notes that the May 1995 rating decision on 
appeal, as well as the March 1984 rating decision that 
initially granted service connection, evaluated the veteran's 
right knee disorder under Diagnostic Code 5257, which 
evaluates knee disabilities based upon recurrent subluxation 
or lateral instability.  Slight instability warrants a 10 
percent evaluation, while moderate instability warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).

Based on a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of the current 10 percent evaluation 
for the veteran's right knee disorder.  In this regard, the 
Board notes that although the veteran has on more than one 
occasion complained of instability of the knee, on neither VA 
examination has instability been objectively confirmed, and 
notably, on most recent VA examination, the examiner 
specifically noted the absence of instability.  The Board 
notes further, that the most recent examiner indicated that 
x-rays did not show arthritis at that time.  Moreover, the 
Board notes that although on VA examination in December 1994, 
it appears that some limitation of motion may have been 
demonstrated, the Board notes that the left side exhibited 
the same range of motion, and on most recent VA examination, 
the examiner reported that the veteran had full range of 
motion of the knee albeit with pain on extension.  However, 
as noted above, there are other factors that the Board must 
consider in evaluating orthopedic disability as is required 
under the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59, as 
well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional loss due to pain in cases 
supported by adequate pathology.  The Board notes that the 10 
percent disability evaluation assigned by the RO was 
specifically granted as a result of the veteran's complaints 
of pain, and indeed, the RO specifically cited the DeLuca 
holding in the November 1998 grant.  In this regard, the 
Board notes that the veteran demonstrated painful extension 
on most recent examination.  Further, the most recent 
examiner did indicate that painful flare-ups could limit the 
range of motion of the knee which was shown to be full on 
actual examination at the time.  Based on these findings and 
particularly, the finding of painful motion and likely 
additional functional impairment due to pain on flare-ups, 
the Board finds that the 10 percent evaluation is appropriate 
in this case.  The Board finds that an evaluation in excess 
of 10 percent under Diagnostic Code 5019 is not warranted 
based on the findings as set forth above.  Likewise, as 
instability was not objectively shown on most recent VA 
examination, and as instability of the knee does not appear 
to have been noted at any time during the pendency of this 
claim, an evaluation in excess of 10 percent is not warranted 
under Diagnostic Code 5257.  It would necessarily follow that 
as the veteran has demonstrated essentially full range of 
motion on most recent examination, that arthritis has 
recently been specifically ruled out as a current diagnosis, 
and as lateral knee instability has not been shown, a 
combined evaluation under the auspices of VAOPGCPREC 23-97 is 
not warranted.  In sum, the Board finds that the current 10 
percent evaluation is the appropriate schedular evaluation 
warranted for the veteran's service-connected right knee 
disorder at this time.

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board finds that 
there has been no showing by the veteran that her service-
connected right knee disorder has resulted in marked 
interference with her employment (beyond that contemplated by 
the schedular criteria) or necessitated frequent periods of 
hospitalization.  In this regard, the Board notes that the 
veteran has most recently disclosed that she is employed as a 
security officer, and while she informed the examiner who 
performed the September 1998 VA examination that she had 
missed work on occasion because of knee pain, the current 10 
percent evaluation does in fact contemplate a reduction in 
earning capacity.  In the absence of such factors such as 
marked interference with employment or frequent 
hospitalizations, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An evaluation in excess of 10 percent for chondromalacia 
patella of the right knee is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


